 



Exhibit 10.27
Motorola Long Range Incentive Plan (LRIP) of 2005
(As Amended through November 14, 2006)
ELIGIBILITY
Corporate, Senior and Executive Vice Presidents (“Officers”) of Motorola, Inc.
(“Motorola”) or a Subsidiary, as recommended by the Chief Executive Officer and
approved by the Compensation and Leadership Committee of the Board of Directors
(“Committee”), are eligible to participate in the Motorola Long Range Incentive
Plan (LRIP) of 2005 (the “Plan”). The Chief Executive Officer and the Chief
Operating Officer (if any) are also eligible to participate as approved by the
Committee.
PARTICIPATION
Generally, Officers who become eligible to participate during the first quarter
of a performance cycle will participate in a full multi-year performance cycle.
Officers who become eligible to participate after the first quarter of a
performance cycle will participate in the performance cycle on a pro rata basis,
except that Officers who become eligible to participate during the last quarter
of a performance cycle will not be eligible to participate in the performance
cycle.
Participants who lose their eligibility to participate as a result of the lapse
of status as an elected officer after the first quarter of a performance cycle
will participate in the performance cycle on a pro rata basis if the employment
of the participant continues through the last day of the performance cycle.
Participants who lose their eligibility to participate in the first quarter of a
performance cycle will not be eligible to participate in the performance cycle.
Pro rata awards will be determined on the basis of the number of completed
months of employment as an elected officer within the performance cycle.
OVERVIEW
The Plan is being implemented pursuant to the terms and conditions of the
Omnibus Incentive Plan of 2003 (“Omnibus Plan”). Here is an overview of the
Plan:

»    Performance Cycle       The Plan is based upon multi-year performance
cycles selected by the Committee with an initial three-year performance cycle
beginning on January 1, 2005.   »    Performance Measures       Performance
measures for each cycle will be determined by the Committee based on improvement
in economic profit and growth in sales of Motorola during each multi-year
performance cycle. Performance measures may apply to performance in each year in
the performance cycle, to cumulative performance during the entire performance
cycle, or a combination of both. If performance measures are applied to
performance in each year in the performance cycle, performance to target for
each year shall be divided by the number of years in the performance cycle and
added

 



--------------------------------------------------------------------------------



 



    together to determine the award for the entire performance cycle. Awards may
be subject to partial forfeiture if Motorola’s total shareholder return for the
entire performance cycle does not exceed the median total shareholder return for
the performance cycle for a defined comparator group.

    Economic profit is defined as net operating profit after tax minus a capital
charge.       Net operating profit after tax and sales for each year during a
performance cycle shall be determined in accordance with generally accepted
accounting principles but shall exclude the effect of all acquisitions with a
purchase price of $250 million or more, all gains or losses on the sale of a
business, any asset impairment equal to $100 million or more, and any other
special items designated by the Committee.   »    Maximum Earned Award       A
participant’s maximum earned award will be two times his/her target award. A
participant’s target award is established at the commencement of a performance
cycle based on a percentage of the participant’s base pay rate in effect at that
time. The target award of any participant (other than a participant who is a
“covered employee” within the meaning of Section 162(m) of the Internal Revenue
Code (a “Covered Employee”)), will be adjusted at the time of promotion,
demotion or other change of status and the award earned by the participant will
be determined using a blended target award reflecting the period of time before
and after the change of status and, if any, the target award applicable to each
period. If performance measures are applied to performance in each year in the
performance cycle, the target award for a Covered Employee for any succeeding
year will be adjusted at the commencement of the next year in the performance
cycle.   »    The Payout Process

  •   All earned awards will be paid in cash or Company stock, as determined by
the Committee in its discretion. To the extent awards are paid in Company stock,
the number of shares of stock earned by a participant shall be determined by
dividing the amount of the award earned during the performance cycle by the
Certification Date Value. The shares will be issued under, and subject to the
limitations of, the Omnibus Plan or such other shareholder-approved Company
equity-based incentive plan as designated by the Committee.     •   The Company
shall have the right to satisfy all federal, state and local withholding tax
requirements with respect to the award earned by reducing either (1) the cash
paid (in the event or a cash payment) by the amount of withholding or (2) the
number of earned shares (in the event of a stock payment) by the number of
shares determined by dividing the amount of withholding required by the
Certification Date Value.     •   Payments will be made as soon as
administratively practicable following the close of a performance cycle. A
participant has no right to any award until that award is paid.

-2-



--------------------------------------------------------------------------------



 



  •   The Committee may reduce the amount of the payment to be made pursuant to
this Plan to any participant who is or may be a “covered employee” within the
meaning of Section 162(m) of the Internal Revenue Code at any time prior to
payment as a result of the participant’s performance during the performance
cycle. The Chief Executive Officer may adjust the amount of the payment to be
made pursuant to this Plan to any other participant at any time prior to payment
as a result of the participant’s performance during the performance cycle;
provided, however, that any such adjustment may not result in a payment to the
participant in excess of the participant’s maximum award under the Plan and any
such adjustment to a payment to a member of the Senior Leadership Team will be
subject to the approval of the Committee.     •   If the Committee determines,
in its sole discretion, that a participant has willfully engaged in any activity
at any time, prior to the payment of an award, that the Committee determines
was, is, or will be harmful to the Company, the participant will forfeit any
unpaid award.

SITUATIONS AFFECTING THE PLAN

»    Change in Employment

  •   Generally, a participant will be eligible for payment of an earned award
only if employment continues through the last day of the performance cycle.    
•   Pro rata awards may be possible, however, depending upon the type of
employment termination. The table below summarizes how earned awards will
generally be prorated in accordance with the type of employment termination:

      If employment terminates due to   The earned award will be
Death
  Pro rated based on the number of completed months of employment within the
performance cycle.
 
   
Total and Permanent Disability
  Pro rated based on the number of completed months of employment within the
performance cycle.
 
   
Retirement (in all countries other than member states or acceding countries of
the European Union)
  Pro rated based on the number of completed months of employment within the
performance cycle.
 
   
Termination of Employment Because of Serious Misconduct
  Forfeited.
 
   
Change in Employment in Connection with a Divestiture
  Forfeited.
 
   
Termination of Employment for any Other Reason than Described Above
  Forfeited.

For purposes of determining a prorated payout, completed months of employment
will include only those months in which the participant is actually working and
is an Officer.

-3-



--------------------------------------------------------------------------------



 



  •   In the event a participant is reclassified from a higher elected officer
level to a lower elected officer level (i.e., (a) from Executive Vice President
to either Senior Vice President or Corporate Vice President or (b) from Senior
Vice President to Corporate Vice President), the participant’s target award will
be recalculated to reflect (a) the higher target award level for the actual
number of months completed within the performance cycle while employed in the
higher elected officer level and (b) the lower target award level for the actual
number of months completed within the performance cycle while employed in the
lower elected officer level.     •   In the event a participant is promoted from
a lower elected officer level to a higher elected officer level (i.e., (a) from
Corporate Vice President to Senior Vice President or Executive Vice President or
(b) from Senior Vice President to Executive Vice President), the participant’s
target award will be recalculated to reflect (a) the lower target award level
for the actual number of months completed within the performance cycle while
employed in the lower elected officer level and (b) the higher target award
level for the actual number of months completed within the performance cycle
while employed in the higher elected officer level.     •   In the event a
participant remains on payroll as an active employee at the end of a performance
cycle, but is not actually working and/or is on a leave of absence which carries
a right to return to work, the participant will be entitled to a pro rata award
based on the number of completed months of employment within the performance
cycle in which the participant was actually working as an Officer, provided that
the participant is otherwise eligible for an award.     •   A prorated payout
will be based on final performance results and paid as soon as administratively
practicable after the end of a performance cycle.         For purposes of the
Plan, “Total and Permanent Disability” and Retirement” will be defined as set
forth below:     •   Total and Permanent Disability means for (x) U.S.
employees, entitlement to long-term disability benefits under the Motorola
Disability Income Plan, as amended and any successor plan and (y) non-U.S.
employees, as established by applicable Motorola policy or as required by local
regulations.     •   Retirement shall only apply in countries other than member
states or acceding countries of the European Union and shall mean retirement
from Motorola or a Subsidiary as follows:

  (i)   retiring at or after age 55 with 20 years of service;     (ii)  
Retiring at or after age 60 with 10 years of service;     (iii)   Retiring at or
after age 65, without regard to years of service;

-4-



--------------------------------------------------------------------------------



 



  (iv)   Retiring with any other combination of age and service, at the
discretion of the Committee.         Years of service will be based on the
participant’s Service Club Date.

»    Change in Control       If Motorola undergoes a Change in Control as
defined in the Omnibus Plan:

  •   If performance measures are applied to performance in the entire
performance cycle, the sales growth and economic profit improvement for the
performance cycle will be determined as of the effective date of the Change in
Control and pro rata award payments will be made based on the number of
completed months of the cycle as of the effective date of the Change in Control.
    •   If performance measures are applied to performance in each year in the
performance cycle, the sales growth and economic profit improvement for any
partial year will be determined as of the date of the Change in Control and
performance to target as of that date will be divided by the number of years in
the performance cycle and added to the amounts earned in any completed years.  
  •   Awards will not be subject to any partial forfeiture based on total
shareholder return.     •   Awards will be paid in stock as soon as
administratively practicable following the effective date of the Change in
Control, but no later than 90 days after that date.

DEFINITION OF TERMS
“Subsidiary” means an entity of which Motorola owns directly or indirectly at
least 50% and that Motorola consolidates for financial reporting purposes.
“Serious Misconduct” means any misconduct that is a ground for termination under
the Motorola Code of Business Conduct, or human resources policies, or other
written policies or procedures.
If a term is used but not defined, it has the meaning given such term in the
Omnibus Plan.
RESERVATION AND RETENTION OF COMPANY RIGHTS

  •   The selection of any employee for participation in the Plan will not give
that participant any right to be retained in the employ of the Company.     •  
Participation in the Plan is completely at the discretion of Motorola, and
Motorola’s decision to make an award in no way implies that similar awards may
be granted in the future.     •   Anyone claiming a benefit under the Plan will
not have any right to or interest in any awards unless and until all terms,
conditions, and provisions of Plan that affect that person have been fulfilled
as specified herein.

-5-



--------------------------------------------------------------------------------



 



  •   No employee will at any time have a right to be selected for participation
in a future performance period for any fiscal year, despite having been selected
for participation in a previous performance period.

GOVERNANCE
It is expressly understood that the Committee is authorized to administer,
construe, and make all determinations necessary or appropriate to the
administration of the Plan, all of which will be binding upon the participant.
AMENDMENT, MODIFICATION, and TERMINATION
The Committee may amend, modify, or terminate the Plan and the terms applicable
to any performance cycle at any time; provided, however, that no such action may
adversely affect a participant’s rights under the Plan subsequent to such time
as negotiations or discussions which ultimately lead to a Change in Control have
commenced.
MISCELLANEOUS PROVISIONS

  •   Award opportunities may not be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated, other than by will or by the laws of
descent and distribution.     •   To the extent permitted by law, amounts paid
under the Plan will not be considered to be compensation for purposes of any
benefit plan or program maintained by the Company.     •   All obligations of
the Company under the Plan with respect to payout of awards, and the
corresponding rights granted thereunder, will be binding on any successor to the
Company, whether the existence of such successor is the result of a direct or
indirect purchase, merger, consolidation, or other acquisition of all or
substantially all of the business and/or assets of the Company.     •   In the
event that any provision of the Plan will be held illegal or invalid for any
reason, the illegality or invalidity will not affect the remaining parts of the
plan, and the Plan will be construed and enforced as if the illegal or invalid
provision had not been included.     •   No participant or beneficiary will have
any interest whatsoever in any specific asset of the Company. To the extent that
any person acquires a right to receive payments under the Plan, such right will
be no greater than the right of any unsecured general creditor of the Company.  
  •   To the extent not preempted by federal law, the Plan, and all agreements
hereunder, will be construed in accordance with and governed by the laws of the
state of Illinois without giving effect to the principles of conflicts of laws.
    •   This Plan constitutes a legal document which governs all matters
involved with its interpretation and administration and supersedes any writing
or representation inconsistent with its terms.

-6-